             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ALBERT SHINGLETON,                       )
                                         )
                     Plaintiff,          )
                                         )
vs.                                      )     Case No. CIV-18-838-PRW
                                         )
NANCY A. BERRYHILL,                      )
Acting Commissioner of Social            )
Security Administration,                 )
                                         )
                     Defendant.          )

                                        ORDER

       On May 2, 2019, United States Magistrate Judge Suzanne Mitchell issued a Report

and Recommendation in this action in which Plaintiff seeks judicial review of the final

decision of Defendant that he was not “disabled” under the terms of the Social Security

Act, 42 U.S.C. §§ 405(g), 423(d)(1)(A) (Dkt. 20). The Magistrate Judge recommends

Defendant’s decision in this matter be reversed and remanded for further administrative

proceedings consistent with the Report and Recommendation. The parties were advised of

their right to object to the Report and Recommendation by May 23, 2019, and Defendant

did so on that date (Dkt. 21).

       Having carefully reviewed this matter de novo, the Court:

       (1)    ADOPTS the Report and Recommendation (Dkt. 20) issued by the
              Magistrate Judge on May 2, 2019,

       (2)    REVERSES the decision of Defendant,

       (3)    REMANDS for further administrative proceedings consistent with the
              Report and Recommendation, and
(4)   ORDERS that judgment issue forthwith in accordance with the provisions
      of sentence four of 42 U.S.C. § 405(g).

IT IS SO ORDERED this 13th day of September, 2019.
